                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

KUSHAWN MILES, #237011,                            )
                      Plaintiff,                   )
                                                   )      No. 2:18-cv-220
-v-                                                )
                                                   )      Honorable Paul L. Maloney
CRYSTAL BIGGER, et al.,                            )
                             Defendants.           )
                                                   )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a civil rights action brought by state prisoner Kushawn Miles pursuant to 42

U.S.C. § 1983. On January 28, 2020, United States Magistrate Judge Maarten Vermaat

issued a Report & Recommendation (“R&R”) recommending that the Court grant

Defendant’s motion for summary judgment (ECF No. 37). This matter is now before the

Court on Miles’s objection to the R&R (ECF No. 38). For the reasons to be discussed, the

Court will overrule the objection and adopt the R&R as the Opinion of the Court.

                                      Legal Framework

       With respect to a dispositive motion, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).
       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district

court need not provide de novo review where the objections are frivolous, conclusive, or too

general because the burden is on the parties to “pinpoint those portions of the magistrate’s

report that the district court must specifically consider”). Failure to file an objection results

in a waiver of the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d

976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155 (1985) (upholding the

Sixth Circuit’s practice). The district court judge may accept, reject, or modify, in whole or

in part, the findings and recommendations made by the magistrate judge. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

                                            Analysis

       Miles brings two objections to the R&R. He first argues that the magistrate judge

improperly applied Siggers v. Campbell, 652 F.3d 681 (6th Cir. 2011). Miles argues that

Siggers does not apply because it dealt with a retaliatory misconduct ticket, where he

complains about a retaliatory hearing officer rather than the underlying ticket. This is a false

distinction. Whenever an inmate has retaliation claims, he must raise those claims at the

misconduct hearing or the appeal. Id. at 694; Jones v. Heyns, Case No. 1:12-cv-1341, 2014

WL 1607431 at *6 (W.D. Mich. Jan. 28, 2014). Even giving Miles the benefit of the doubt

and assuming that the only retaliation occurred during the hearing, his failure to raise the

allegations of misconduct on appeal is fatal. Miles failed to exhaust the available

administrative remedies, and there is no error in the R&R’s conclusion. This objection is

overruled.


                                               2
       Miles’ second objection is that he did properly exhaust his administrative remedies

because the grievance he filed was investigated by Internal Affairs, and that investigation

satisfies the exhaustion requirement. This argument is not supported by the record: nothing

shows that the grievance was filed, let alone filed and transferred to Internal Affairs. If the

grievance was transferred to Internal Affairs, the MDOC would have notified Miles. See

MDOC PD 03.02.130 ¶ R. Miles has provided no evidence that this was the case. Thus,

assuming Miles did file his grievance, it was not transferred to Internal Affairs, so it was

processed as a standard Step I grievance and the normal exhaustion requirement applies.

See id. As the R&R outlines, Miles did not pursue the Step II and Step III appeals, so he

did not exhaust the available administrative remedies. Therefore, this objection is overruled.

Given that there are no errors in the R&R,

       IT IS ORDERED that the January 28, 2020 R&R (ECF No. 37) is ADOPTED as

the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s objection to the R&R (ECF No. 38) is

OVERRULED.

       IT IS FURTHER ORDERED that Defendant’s motion for summary judgment (ECF

No. 25) is GRANTED.

       Judgment to follow.

       IT IS SO ORDERED.

Date: March 6, 2020                                       /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              3
